The defendant’s plea in abatement was properly sustained. The plaintiff, organized after the board’s decision granting the special permit, but before the expiration of the *827twenty-day appeal period set out in G. L. c. 40A, § 21, purports to be the successor to a committee organized to oppose this development. The trial judge found that the plaintiff is not a property owner, and so far as appears from the evidence, the plaintiff itself has no current interests or activities of any kind other than to oppose this development. A statement of corporate purposes cannot by itself create standing. Because neither the pleadings nor the evidence discloses that the plaintiff has any legal rights that have been infringed (Circle Lounge & Grille, Inc. v. Board of Appeal of Boston, 324 Mass. 427, 430), the judge was correct in finding that the plaintiff is not a “person aggrieved” within the meaning of § 21. One “zealous in the enforcement of law but without private interest” is not an aggrieved person. Godfrey v. Building Commr. of Boston, 263 Mass. 589, 590, 593. See Sierra Club v. Morton, 405 U. S. 727, 739-740. The record before us furnishes no basis to consider the plaintiffs argument that it should have standing to represent rights of its “members.”
Thomas B. Arnold for the plaintiff.
James B. Krumsiek (Douglas R. Peterson with him) for Otto J. Paparazzo Associates, Inc.
Stephen B. Monsein, for the Board of Appeals of Amherst, was present but did not argue.

Interlocutory decree affirmed.


Final decree affirmed.